Citation Nr: 1748375	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for right knee lateral meniscal tear (right knee disability).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(Pursuant to BVA Directive 8430 (May 17, 1999), two separate decisions will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that in March 2011, the Veteran and his spouse testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In September 2011, the Board remanded the claim for increased compensation for the right knee disability and the claim for additional compensation based on a dependent spouse, which is addressed in a separate Board remand, to provide the Veteran with a statement of the case regarding these issues.  The AOJ issued a statement of the case, and these appeals were perfected.  In June 2014, the Veteran and his spouse testified at a Board hearing before VLJ David L. Wight regarding the claim on appeal for increased compensation for the right knee disability.  

In June 2015, the Board remanded the claim for increased compensation for the right knee for further development, and the Board deferred and remanded the claim for additional compensation based on a dependent spouse (which is addressed in a separate Board remand) as inextricably intertwined with the appeal for increased compensation for the right knee disability.

In March 2017, the Board remanded the claims on appeal to afford the Veteran with a Board hearing regarding the issue of service connection for a back disability, which is addressed in a separate Board remand.  The Veteran was afforded such a Board hearing before VLJ Michael A. Pappas in August 2017.  In the August 2017 Board hearing before VLJ Michael A. Pappas, the Veteran and his spouse provided testimony relevant to his claim on appeal for increased compensation for the right knee disability.  Transcripts of the June 2014 and August 2017 Board hearings are associated with the claims file.

VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Here, VLJ David L. Wight and VLJ Michael A. Pappas presided over hearings involving the issue of entitlement to increased compensation for the right knee disability.  During the August 2017 hearing, the Veteran waived his right to have a hearing before the third member of the panel.  

A request for a TDIU due to the service-connected right knee disability has been reasonably raised by the record and is part of the claim on appeal for increased compensation for the right knee disability.  The Veteran testified at the August 2017 Board hearing before VLJ Michael A. Pappas that he is no longer able to work due in part to his service-connected right knee disability.  Accordingly, TDIU is before the Board and is on appeal at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last afforded the Veteran a VA examination regarding the right knee disability in February 2015.  However, the Court has issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  The February 2015 VA examination provided range of motion testing results for both knees, but did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether testing for pain was performed on active and passive range of motion.  The Board also notes that in a January 2016 statement, the Veteran reported that his knee symptoms are worsening, including his reported instability.  For these reasons, the Veteran should be afforded a new VA examination to determine the severity of the right knee disability on appeal.  Correia v. McDonald, 28 Vet. App. 158 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (evidence of worsening symptomatology may be the basis to afford the Veteran a new VA examination).  

Further, the Veteran receives ongoing treatment with VA.  The records of such treatment contained in the claims file date only to July 2015.  As such, updated VA treatment records should be obtained. 

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU.

2. Please obtain the Veteran's complete VA treatment records dating from July 2015 to present, and associated them with the claims file. 

3. After completing the above directive 2, please schedule the Veteran for a VA examination to determine the nature and severity of the right knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, and for the opposite joint (the left knee) as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should obtain a complete history from the Veteran regarding the symptoms associated with the right knee disability, to include the frequency, duration, characteristics, severity, or functional loss associated with the condition and with flare-up of the disability.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment whether there is recurrent subluxation or lateral instability of the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Please comment on whether the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(b) Interview the Veteran as to his work history and describe the impact of the Veteran's service-connected right knee disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.
4. Conduct any further development that the AOJ considers is warranted with regard to the matter of TDIU.  

5. After completing any other development deemed necessary, readjudicate the claims on appeal. If a matter is not resolved to the Veteran's satisfaction furnish him and his representative a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________                      __________________________
          MICHAEL A. PAPPAS		           DAVID L. WIGHT
             Veterans Law Judge,                                         Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals


__________________________
K. J. ALIBRANDO 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




